DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claim 1 should be amended to recite “A reactor for epitaxial deposition” while claims 2-6 should be amended to recite “The reactor for epitaxial deposition according to . . . “ in order to correct grammatical errors.  Claim 1 further recites “a first plurality of translating actuators)adapted” in l. 7 and includes a reference to “(Fig. 3)” in l. 8.  Similarly, claim 2 includes a reference to “(Fig. 3)” in l. 5.  It is assumed that the inclusion of a parentheses “)” and reference to Fig. 3 are typographical errors that should be deleted. 
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the actuating system (6) mentioned in ¶[0034] and the first transmission (64) mentioned in ¶[0052] of corresponding U.S. Patent Appl. Publ. No. 2021/0332498 are not shown in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1-3 and 6 recite, inter alia, a “first transmission,” a “second transmission,” and “at least one transmission” which are “adapted to transmit the motion of said . . . motor to said . . . plurality of actuators.”  However, since a “transmission” is not an art-recognized term, it is unclear as to what is encompassed by the recitation of a “transmission” in the context of claims 1-3 and 6.  Since the metes and bounds of patent protection sought cannot be readily ascertained, the recitation of a “transmission” in claims 1-3 and 6 is therefore considered to be indefinite.  A “transmission” is interpreted in light of at least Fig. 2 and ¶[0040], ¶[0046], and ¶[0052] of corresponding U.S. Patent Appl. Publ. No. 2021/0332498 as a mechanical device which is capable of transmitting the motion of a motor to an actuator through the use of , for example, a belt or chain.  Dependent claims 4-5 are similarly rejected due to their dependence on claim 1.  
Claim 6 is an apparatus claim and recites “[r]eactor for epitaxial deposition adapted to implement the heating method according to claim 1.”  However, claims 1 also is an apparatus claim and does not recite a heating method.  Thus it is unclear how claim 6 can depend from “the heating method” when there is no method recited in the context of either claim 1 or claim 6.  Additionally, claim 6 recites that the reactor comprises “at least one motor, at least one plurality of actuators and at least one transmission.”  However, since claim 1 previously recites at least “a first motor,” “a first plurality of translating actuators,” and “a first transmission” it is unclear whether claim 6 is referring to the same or a different motor, actuator, and transmission.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2003/0029381 to Michio Nishibayashi, et al. (hereinafter “Nishibayashi”) in view of U.S. Patent No. 3,958,664 to William V. Perkins (“Perkins”). 
Regarding claim 1, Nishibayashi teaches a reactor for epitaxial deposition (see, e.g., the Abstract, Figs. 1-4, and entire reference) comprising 
at least one susceptor with a disk-like portion adapted to directly or indirectly support one or more substrates (see, e.g., Figs. 1 & 4 and ¶¶[0022]-[0025] which teach a disk-like susceptor (4) adapted to support one or more substrates (10)), and 
an inductor with turns adapted to heat said disk-like portion and to be controlled by changing the position of the turns (see, e.g., Figs. 1 & 3 and ¶¶[0022]-[0032] which teach an induction coil (5) which is controlled by changing a position of the turns), the reactor comprising:
a first motor adapted to change the position of at least one first turn of said inductor as a result of its motion (see, e.g., Figs. 1 & 3 and ¶¶[0030]-[0048] which teach that a servomotor (34) is adapted to change the position of at least one turn of the induction coil (5) as a result of its motion),
a first plurality of translating actuators adapted to act on a corresponding plurality of points (Fig. 3) of said at least one first turn and causing translations thereof (see, e.g., Figs. 1 & 3 and ¶¶[0030]-[0048] which teach that a plurality of shafts (32) are adapted to act on a plurality of points on the induction coil (5) and cause it to translate).  
Nishibayashi does not explicitly teach a first transmission (63) adapted to transmit the motion of said first motor (61) to said first plurality of actuators (62).  However, since ¶¶[0030]-[0031] of Nishibayashi teach that each shaft is rotated in a forward or backward direction by the servomotor (34) this necessarily means there is a mechanical means for transmitting the motion of the servomotor (34) to each of the plurality of shafts (32).  Alternatively, in Figs. 1-4 and col. 3, l. 20 to col. 4, l. 2 as well as elsewhere throughout the entire reference Perkins teaches an embodiment of a hoist (10) comprised of columns (11) and (12) which support a vertically extending screw jack assembly in which a load bearing drive nut supporting a carriage assembly (14) is translated vertically by rotation of drive screws (19).  Each of the drive screws (19) is keyed at its lower end to a sprocket (20) and the pair of sprockets (20) are synchronously coupled together by a sprocket chain (21).  One of the drive screws (19) is rotated by means of a reversible motor (23) which is drivingly coupled with the drive screw (19).  Thus, when the motor (23) is energized the carriage assemblies (14) are raised or lowered in unison depending upon the direction of rotation of the motor (23).  Accordingly, a person of ordinary skill in the art would look to the teachings of Perkins and would readily recognize that simultaneous rotation and, hence, the raising or lowering of a plurality of shafts (32) in the system of Nishibayashi may be achieved using, for example, a sprocket chain which is connected to a drive sprocket on each shaft (32) as well as a drive sprocket on a single servomotor (34) such that each shaft (32) rotates at the exact same rate with the motivation for doing so being to provide a means for reducing the number of servomotors (34) required during operation and to provide the ability to simultaneously raise or lower more than one coiled region at the same rate in order to obtain symmetric changes in the amount of heating provided by the induction coil (5).  It is also noted that the teachings of Perkins relate to systems and methods for raising and lowering a lift using a rotating drive screw (19) and, hence, Perkins is considered to be reasonably pertinent to the problem to be solved.  
Regarding claim 2, Nishibayashi further teaches:  
a second motor adapted to change the position of at least one second turn of said inductor as a result of its motion (see, e.g., Figs. 1 & 3 and ¶¶[0030]-[0048] which teach that there are a plurality of servomotors (34) adapted to change the position of different turns of the induction coil (5)),
a second plurality of translating actuators adapted to act on a corresponding plurality of points (Fig. 3) of said at least one second turn and causing translations thereof (see, e.g., Figs. 1 & 3 and ¶¶[0030]-[0048] which teach that there are a plurality of shafts (32) adapted to act on a plurality of points on the induction coil (5) which necessarily means that there exists a second plurality of translating actuators adapted to act on a plurality of points on the induction coil (5) and cause it to translate).  
Nishibayashi does not explicitly teach a second transmission adapted to transmit the motion of said second motor to said second plurality of actuators.  However, as noted supra with respect to the rejection of claim 1, since ¶¶[0030]-[0031] of Nishibayashi teach that each shaft is rotated in a forward or backward direction by the servomotor (34) this necessarily means there are a plurality of mechanical means for transmitting the motion of the servomotor (34) to each of the plurality of shafts (32).  Alternatively, in Figs. 1-4 and col. 3, l. 20 to col. 4, l. 2 as well as elsewhere throughout the entire reference Perkins teaches an embodiment of a hoist (10) comprised of columns (11) and (12) which support a vertically extending screw jack assembly in which a load bearing drive nut supporting a carriage assembly (14) is translated vertically by rotation of drive screws (19).  Each of the drive screws (19) is keyed at its lower end to a sprocket (20) and the pair of sprockets (20) are synchronously coupled together by a sprocket chain (21).  One of the drive screws (19) is rotated by means of a reversible motor (23) which is drivingly coupled with the drive screw (19).  Thus, when the motor (23) is energized the carriage assemblies (14) are raised or lowered in unison depending upon the direction of rotation of the motor (23).  Accordingly, a person of ordinary skill in the art would look to the teachings of Perkins and would readily recognize that simultaneous rotation and, hence, the raising or lowering of separate groups of individual shafts (32) in the system of Nishibayashi may be achieved using, for example, a sprocket chain which is connected to a drive sprocket on each shaft (32) within the group of individual shafts (32) as well as a drive sprocket on another single servomotor (34) such that each shaft (32) within the group rotates at the exact same rate with the motivation for doing so being to provide a means for reducing the number of servomotors (34) required during operation and to provide the ability to simultaneously raise or lower more than one coiled region at the same rate in order to obtain symmetric changes in the amount of heating provided by the induction coil (5).  
Regarding claim 3, Nishibayashi does not explicitly teach that said first transmission and/or said second transmission consists of one and/or two belts or chains.  However, as noted supra with respect to the rejection of claims 1 and 2, Figs. 1-4 and col. 3, l. 20 to col. 4, l. 2 as well as elsewhere throughout the entire reference Perkins teaches the use of sprocket chain (21) to coordinate the rotation of opposing drive screws (19).  Thus, a person of ordinary skill in the art would look to the teachings of Perkins and would be motivated to utilize a sprocket chain (21) analogous to that taught by Perkins to transmit rotation of the servomotor (34) to the shaft(s) (32) since this would involve nothing more than the use of a known device according to its intended use.  
Regarding claim 4, Nishibayashi teaches that said inductor comprises a continuous conductor in a single elastic mechanical piece (see, e.g., Figs. 1 & 3 and ¶¶[0022]-[0032] which teach an induction coil (5) which is a continuous conductor in a single elastic mechanical piece).
Regarding claim 6, Nishibayashi teaches a reactor for epitaxial deposition adapted to implement the heating method according to claim 1 and comprising at least one motor, at least one plurality of actuators and at least one transmission (see, e.g., Figs. 1 & 3 and ¶¶[0030]-[0048] which teach the use of a servomotor (34), a plurality of shafts (32), and there necessarily is a mechanical means for transmitting movement of the servomotors (34) to the shafts (32)).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishibayashi in view of Perkins and further in view of U.S. Patent No. 4,875,782 to Steve Fox (“Fox”). 
Regarding claim 5, Nishibayashi teaches detecting rotations of said actuators (see, e.g., Fig. 1 and ¶¶[0030]-[0031] which teach that a coil position control unit (35) controls the rotation direction and amount of the servomotor which necessarily means that there is a means for detecting its rotation and, hence, the rotation of the shaft (32)), but does not explicitly teach the use of a potentiometer.  However, in Fig. 1 and col. 5, ll. 11-57 Fox teaches an embodiment of an apparatus in which translation of a probe (26) is controlled by means of a motor (12) which rotates a driver gear (14) that, in turn, rotates a driven gear (22) which causes a screw segment (30) to move up or down depending on the direction of rotation.  A potentiometer (16) is also driven by the motor (12) and provides precise position measurement data as the probe (26) translates up and down.  Thus, a person of ordinary skill in the art would look to the teachings of Fox and would readily recognize that a potentiometer may be utilized as a means for tracking the up and down movement of the shaft (32) in the apparatus of Nishibayashi with the motivation for doing so being to provide a mechanism for precisely controlling the up and down movement of the shaft (32) such that the substrate temperature can be accurately controlled.  It is also noted that the teachings of Fox relate to systems and methods for raising and lowering a probe (26) using a drive screw (30) and, hence, Fox is considered to be reasonably pertinent to the problem to be solved.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714